AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations
                      Sheet 1


                                      UNITED STATES DISTRICT COURT
                                                          Middle District of Alabama

           UNITED STATES OF AMERICA                                    Judgment in a Criminal Case
                      V.                                               (For Revocation of Probation or Supervised Release)
                                                                                       (WTO)
                     LARRICK ROWE
                                                                        Case No. 1:08cr135-WKW-01
                                                                       USM No. 12492-002
                                                                        Nate Wenstrup
                                                                                                Defendant's Attorney
 THE DEFENDANT:
 D admitted guilt to violation of condition(s)                                         of the term of supervision.
 El. was found in violation of condition(s) count(s) 1, 2, 3, 4, 5 and 6           after pleading no contest.
 The defendant is adjudicated guilty of these violations:


 Violation Number               Nature of Violation                                                         Violation Ended
 1                                Defendant committed another federal, state or local crime                 10/19/2018

                                  Defendantfailed to answer truthfully all inquiries by the P.O.            10/17/2018

                                  and follow the instructions of the P.O.

                                  Continues on page 2

        The defendant is sentenced as provided in pages 2 through           6      of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 D    The defendant has not violated condition(s)                          and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 6680                    06/14/2019
                                                                                           Date of Imposition of Judgment
 Defendant's Year of Birth:           1979
                                                                        /s/ W. Keith Watkins
 City and State of Defendant's Residence:                                                        Signature of Judge
 Slocomb, AL
                                                                        W. KEITH WATKINS, U.S. District Judge
                                                                                               Name and Title of Judge

                                                                        06/17/2019
                                                                                                        Date
AO 245D(Rev. 02/18)   Judgment in a Criminal Case for Revocations
                      Sheet 1 A

                                                                                           Judgment—Page   2    of     6
DEFENDANT: LARRICK ROWE
CASE NUMBER: 1:08cr135-WKW-01

                                                     ADDITIONAL VIOLATIONS

                                                                                                                Violation
Violation Number              Nature of Violation                                                              Concluded
3                             Defendant associated with a person engaged in criminal activity or               10/23/2018

                              asSociated with a person convicted of a felony without permission from P.O.

4                             Defendant failed to answer truthfully all inquiries by the P.O. and              07/26/2018

                              follow the instructions of the P.O.

5                             Defendant committed another federal, state or local crime                        05/31/2019

                              De endant committed another federa state or local crime                          02/03/2019
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                 Judgment — Page       of   6
DEFENDANT: LARRICK ROWE
CASE NUMBER: 1:08cr135-WKW-01


                                                              IMPRISONMENT


           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Seven (7) Months. It is ORDERED that the term of supervised release imposed on June 16, 2009 is REVOKED.




     Yr The court makes the following recommendations to the Bureau of Prisons:
The Court recommends defendant be housed in a facility in the BOP where drug treatment is available. Also, the Court
recommends defendant be designated to a facility where defendant can receive medical treatment and that his medical
records be provided to BOP officials as quickly as possible.

     • The defendant is remanded to the custody of the United States Marshal.

     0 The defendant shall surrender to the United States Marshal for this district:
         O    at                                 0 a.m.        0 p.m.      on
         O    as notified by the United States Marshal.

     O The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         O    before 2 p.m. on
         O    as notified by the United States Marshal.
         O    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

1 have executed this judgment as follows:




         Defendant delivered on                                                       to

at                                                  with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL



                                                                        By
                                                                                           DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                             Judgment—Page     4     of
DEFENDANT: LARRICK ROWE
CASE NUMBER: 1:08crl 35-WKW-01
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 48 months.




                                                     MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              ❑ The above drug testing condition is suspended, based on the court's determination that you pose a low risk offuture
                  substance abuse. (check ifapplicable)
4.    O You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check ifapplicable)
5.    1) You must cooperate in the collection ofDNA as directed by the probation officer. (check tfapphcable)
6.    ❑ You must comply with the requirements of the Sex Offender Registration and Notification Act(34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense.(check f t applicable)
7.    ❑ You must participate in an approved program for domestic violence.(check ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3A — Supervised Release
                                                                                                Judgment—Page      5     of
DEFENDANT: LARRICK ROWE
CASE NUMBER: 1:08cr135-WKW-01

                                         STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. lf
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
  AO 245D(Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 3D — Supervised Release
                                                                                        Judgment—Page    b    of
  DEFENDANT: LARRICK ROWE
  CASE NUMBER: 1:08cr135-WKW-01

                                            SPECIAL CONDITIONS OF SUPERVISION

1) The Defendant shall reside in a residential reentry center maintained or under contract to the Federal Bureau of Prisons
for a term of six months and shall comply with the rules of that facility. This term shall begin at a time designated by the
Bureau of Prisons or the Probation Officer.

2) The defendant shall participate in a program approved by the United States Probation Office for substance abuse as
directed, which will include testing to determine whether the defendant has reverted to the use of drugs. The defendant
shall contribute to the cost of any treatment based on ability to pay and the availability of third-party payments.

3) The defendant shall submit to a search of his person, residence, office and vehicle pursuant to the search policy of this
court.
